DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/1/21 have been received. Claim 5 has been amended. Claims 1-4 and 14 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Claim Objections
4.	Claim 10 is objected to because of the following informalities:  the limitation “the solvent comprises: at least one hydrocarbon-based solvent selected from among pentane, hexane, 2-ethyl hexane, heptane, octane, cyclohexane and methyl cyclohexane; at least one selected from among benzene, toluene, xylene and ethylbenzene; at least one selected from among diethyl ether, tetrahydrofuran and 1,4-dioxane; and at least one selected from among ethyl propionate and propyl propionate” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the solvent comprises: at least one or methyl cyclohexane; at least one selected from among benzene, toluene, xylene or ethylbenzene; at least one selected from among diethyl ether, tetrahydrofuran or 1,4-dioxane; or at least one selected from among ethyl propionate or propyl propionate”. Appropriate correction is required.
 Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
8.	Claims 5-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2020/0220207 hereinafter referred to as Sato ‘207) in view of Sato et al. (US 2018/0155198 hereinafter referred to as Sato ‘198).
Regarding claim 5, Sato ‘207 discloses a method of preparing a solid electrolyte for an all-solid battery (argyrodite type sulfide solid electrolyte (A), [0043], [0028], [0108]), comprising: providing a powder mixture consisting of an elemental sulfur powder([0044], [0057]), an elemental phosphorus powder([0044], [0057]), an elemental lithium powder([0044], [0057]) and a halogen compound powder([0035], [0055]); amorphizing the powder mixture(milling, kneading  [0063], Production Example 2); and heat treating the amorphized powder mixture(heat treatment [0063], Production Example 2), wherein the solid electrolyte comprises an argyrodite-type crystal structure (Production Example 2), and raw material mixture and zirconia balls were put in a planetary ball mill with the inside of the pot having an argon atmosphere (Production Example 2) but does not disclose the amorphizing is performed in a dry room.
	Sato ‘198 teaches a solid electrolyte production method (title).  Sato ‘198 teaches the crystal structure of the crystalline solid electrolyte also includes an argyrodite-type crystal structure such as a crystal structure represented by Li7−x−2yPS6−x−yClx (0.8≤x≤1.7, 0<y≤−0.25x+0.5) ([0085]).  Sato ‘198 teaches  the solid raw materials contain at least one of a  Sato ‘198 teaches regarding the reaction of solid raw materials, the amorphous solid electrolyte to be obtained may change when brought into contact with water or oxygen, and therefore, supply and reaction of the solid raw materials as well as discharge of the reaction product are preferably carried out in an inert gas atmosphere such as nitrogen, argon, etc. ([0067]). Sato ‘198 teaches also preferably, the reaction of solid raw materials is carried out in a dry atmosphere, for example, a method of arranging the multi-axial kneading machine in a glove box, or a method of arranging the multi-axial kneading machine in a dry room may be employed([0068]).
	It would have been obvious to one of ordinary skill in the art to provide the amorphizing is performed in a dry room as taught by Sato ‘198 as art recognized equivalents suitable for the same purpose MPEP 2144.06 (II).
Regarding claim 6, modified Sato ‘207 discloses all of the claim limitations as set forth above. Modified Sato ‘207 further discloses  the amorphized powder mixture is crystalized by the heat treating(Sato ‘207 [0162], [0164], Fig. 4).
Regarding claim 7, modified Sato ‘207 discloses all of the claim limitations as set forth above. Modified Sato ‘207 further discloses   the halogen compound is selected from the group consisting of lithium bromide (LiBr), lithium chloride (LiCl), lithium iodide (Lil) and combinations thereof(Sato ‘207 [0055]).
Regarding claim 8, modified Sato ‘207 discloses all of the claim limitations as set forth above. Modified Sato ‘207 further discloses   the amorphizing is performed by milling (Sato ‘207 [0063], [0161]).

According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 12, modified Sato ‘207 discloses all of the claim limitations as set forth above. Modified Sato ‘207 further discloses  the solid electrolyte has an argyrodite-type crystal structure, as represented by Chemical Formula 1: [Chemical Formula 1] Li6PS5X, wherein X is Cl, Br or I (Sato ‘207 [0034]).
Regarding claim 13, modified Sato ‘207 discloses all of the claim limitations as set forth above. Modified Sato ‘207 further discloses  the solid electrolyte has an argyrodite-type crystal structure, as represented by Chemical Formula 2: [Chemical Formula 2] Li6PS5Cl (Sato ‘207 [0034]).
9.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2020/0220207 hereinafter referred to as Sato ‘207) in view of Sato et al. (US 2018/0155198 hereinafter referred to as Sato ‘198) as applied to claims 5 and 8 above, in view of Koshika et al. (US 2015/0162614).
Regarding claims 9 and 10, modified Sato ‘207 discloses all of the claim limitations as set forth above. Modified Sato ‘207 discloses the amorphizing is performed by milling using a 
	Koshika teaches a positive electrode mix including a solid electrolyte (abstract). Koshika teaches prescribed amounts of P2S5, Li2S and a compound comprising a halogen element are mixed in a mortar, and the resulting mixture is allowed to react for a prescribed period of time by using various ball mills or the like ([0159]).  Koshika teaches an organic solvent is added to the raw material to allow it to be a slurry, and the slurry is subjected to a mechanical milling treatment([0165]).  Koshika teaches examples of organic solvents including hexane, pentane, 2-ethylehexane, heptane, cyclohexane ([0180]), toluene, xylene ([0182]), and tetrahydrofuran ([0185]). Koshika teaches raw materials were put in a planetary ball mill with a speed of 370 rpm for 20 hours ([0273])  which is within the claim range of  milling using a planetary mill at about 300 RPM to 1000 RPM for about 4 hr to 40 hr, thus reading on the limitation.
	It would have been obvious to one of ordinary skill in the art to add to the milling of modified Sato ‘207, a solvent and then milling using a planetary mill at about 300 rpm to 1000 rpm for about 4 hr to 40 hr and the solvent comprises hexane, pentane, 2-ethylehexane, heptane, 
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 5-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724